WYNN, Judge
dissenting.
It is undisputed that defendant’s initial sentence and guilty plea were vacated as a result of the trial court improperly assigning defendant a prior record level of VI instead of his actual prior record level of V. Defendant thus received “the minimum mitigated sentence of 101 months for his criminal history” of Level VI, when defendant’s actual prior record level of V would translate to a minimum mitigated sentence of 90 months. Because defendant challenged this inaccu*666racy, he ended up being sentenced to two consecutive terms of 135 to 171 months, when the State, in defendant’s second trial, indicted him on the additional charge of felonious possession of drug paraphernalia, of which he was found guilty.
But for the mere fact that defendant chose to exercise his right to challenge his improperly-calculated initial sentence by filing a motion for appropriate relief, he would be serving a lesser sentence (even considering that defendant’s original sentence was excessive given the error in calculating his prior record level). Defendant is essentially being punished for attempting to correct a sentencing error made not by him, but by the trial court.
In my view, the State’s conduct in charging defendant with an additional offense following his successful appeal, based on the same conduct for which he was originally sentenced, contravened the United States Supreme Court’s holding in Blackledge v. Perry, 417 U.S. 21, 40 L. Ed. 2d 628 (1974), as well as N.C. Gen. Stat. § 15A-1335 (1999) (generally embodying the rule of North Carolina v. Pearce, 395 U.S. 711, 23 L. Ed. 2d 656 (1969)) and our courts’ interpretations thereof. See State v. Harris, 115 N.C. App. 42, 444 S.E.2d 226 (1994) (holding that, where the defendant’s original sentence was the result of a negotiated plea agreement, the trial court did not err by correcting an error on the judgments and re-sentencing the defendant according to his original plea agreement); see also State v. Nixon, 119 N.C. App. 571, 459 S.E.2d 49 (1995).1
As I believe that the majority’s decision in effect punishes defendant for challenging his improperly determined sentence, and accordingly chills the exercise of the right to appeal by similarly-situated individuals, I dissent.

. It is unclear why the trial court, in considering defendant’s motion for appropriate relief, vacated both defendant’s original sentence as well as his guilty plea, rather than simply vacating the sentence and re-sentencing defendant according to his prior record level V, rather than level VI. What is clear is that simply correcting defendant’s sentence to reflect his prior record level V would not have violated his original plea arrangement. See Harris.